Citation Nr: 1535602	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for 5th Cranial Nerve, Trigeminal (previously rated as loss of sensation to the right side of the mandible).  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service December 2000 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  The matter is currently under the jurisdiction of the RO in Chicago, Illinois.  

In a December 2014 decision, the Board remanded the issues of entitlement to an initial compensable rating for loss of sensation to the right side of the mandible, entitlement to service connection for a right ankle disability, and entitlement to service connection for a right foot disability for further development.  In an April 2015 rating decision, the Appeal Management Center (AMC) granted entitlement to service connection for hallux rigidus, mild, right foot.  The AMC also granted service connection for sinus tarsi, right ankle.  As this is considered a full grant of the benefits sought on appeal, these issues are no longer before the Board.  

As will be discussed further below, in the April 2015 rating decision, the AMC changed the diagnostic code under which the Veteran's service-connected disability still on appeal is evaluated.  As such, the issue has been recharacterized as seen on the title page.  Additionally, as explained further below, the change represented a non-substantive administrative correction not requiring observance of the procedures for severance of service connection.  Gifford v. Brown, 6 Vet. App. 269 (1994).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  





FINDING OF FACT

For the entire appeal period, the Veteran's 5th Cranial Nerve, Trigeminal, has been manifested by symptomatology more nearly approximating that of a noncompensable rating.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 5th Cranial Nerve, Trigeminal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8205.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's claim for a higher rating for 5th Cranial Nerve, Trigeminal, arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.  

The Veteran was afforded VA examinations in May 2007 and February 2012.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's 5th Cranial Nerve, Trigeminal, in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged a material change in his symptoms since his last VA examination.  

The Board is also satisfied that there has been substantial compliance with the December 2014 remand directives which included affording the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his symptoms are more severe than reflected in his currently assigned rating.  Specifically, in a January 2007 statement, the Veteran reported numbness in his lip and face.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

First, the Board notes that in the June 2007 rating decision, the RO granted service connection for loss of sensation to the right side of the mandible and assigned a noncompensable rating under diagnostic code 8407, effective October 16, 2006.  In an April 2015 rating decision the AMC changed the diagnostic code to Diagnostic Code 8205 and continued the noncompensable rating.  

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, both the May 2007 and February 2015 VA examinations show that the Veteran's symptoms are due to an injury to the 5th Cranial Nerve, Trigeminal, which is rated under diagnostic code 8205.  Additionally, the February 2015 VA examiner specifically noted that there was no involvement of the 7th Cranial Nerve (Diagnostic Code 8407) or the 9th Cranial Nerve (for which the AMC erroneously requested evaluation) in the Veteran's symptomatology.  Furthermore, service connection for the Veteran's disability has been in effect since 2006, and, thus, is not protected under 38 U.S.C.A. § 1159; 38 C.F.R. § 3.951.  

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  This matter was addressed by the Federal Circuit Court in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

As such, the Board finds that the change in diagnostic codes from DC 8407 to DC 8205 does not constitute a severance.  Instead the rating assigned by the AMC in the April 2015 rating decision is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.  

Under DC 8205, for paralysis of the fifth (trigeminal) cranial nerve, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve. The ratings are dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, DC 8205.

Diagnostic Code 8205 does not provide for a noncompensable rating; however, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).
The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves." 38 C.F.R. § 4.124(a). 

The words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2007).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2007.  The Veteran reported loss of sensation to his mandibular right side since his dental surgery in January 2001.  The examiner noted that teeth 2 and 31 were removed during the surgical procedure.  The examiner also noted that other than the third molars the teeth could be replaced by prosthesis or implants.  The examiner noted that there was no limitation of inter-incisal range and the maximum opening was 48 millimeters (mm).  There was no deviation upon opening.  Right and left lateral excursions were within normal limits.  Right lateral movement was 6mm and left lateral 7mm.  There was no evidence of bone loss relative to the dentition and periodontal tissues appeared healthy.  The examiner did note that there was radiolucency evident, distal to tooth number 30 and superior to the inferior alveolar nerve canal.  The examiner noted that this radiolucent area was ovoid in shape, approximately 15mm by 6.5mm in size, and in the area of extracted tooth number 31.  The examiner noted that the area was not painful to touch and no swelling was evident intraorally or extraorally.  The examiner noted that there did appear some deviation to the mandibular canal in this area.  The examiner concluded that clinical examination revealed a relatively healthy dentition.  

The examiner did note that testing for positive response to sensation was negative on the right facial area just below the 1ower lip in an area provided innervation by the mandibular nerve, the third branch of the Cranial Nerve V.  The examiner noted that this area extended on the gingival tissue from approximately tooth number 25 to the mesial aspect tooth number 30.  The examiner noted that it was a trapezoidal shaped area that was affected on the skin of the right side of the face from approximately the midline of the lower lip and posterior to the right lip commissure.  The examiner noted that the area extended inferiorly to the angle of the mandible.  

The Veteran was afforded another VA examination in February 2015.  The examiner diagnosed injury to the trigeminal nerve (5th cranial nerve).  The examiner noted that the Veteran did not have anatomical loss or bony injury of the mandible or maxilla.  The Veteran did not have anatomical loss or bone injury to the teeth leading to the loss of any teeth.  The Veteran did not have any scars on the mouth, lips, or tongue.  The Veteran did not have osteomyelitis, osteoradionecrosis, or bisphosphonate-related osteonecrosis of the jaw.  The Veteran did have negative response to sharp touch with a dental explorer of the mandibular right buccal/labial gingiva, as well as mandibular right lip and chin; but a positive response to pressure reported in these areas.   The Veteran also displayed positive response to sharp touch and pressure on the right side of the tongue and cheek, both intra-and extraorally.  The Veteran also had a positive response to electronic pulp testing on mandibular right dentition.  X-rays confirmed extraction of both the number 31 and 32 teeth and were otherwise within normal limits.  


The examiner also noted that the Veteran was referred for an evaluation of the glossopharyngeal nerve, or Ninth Cranial Nerve, when in fact, based of Veteran's injury claim, it should be an evaluation of the Trigeminal Nerve (Fifth Cranial Nerve).  The examiner further concluded that upon clinical evaluation and review of claims file, there was no reason to believe there was any injury to the Seventh Cranial Nerve.  The examiner explained that there was evidence of partial paresthesia of the Mental Nerve, as evidenced by a negative response to sharp touch of the mandibular buccal/labial gingiva, as well as right lower lip and chin.  The examiner noted that, the Mental Nerve is a branch of the Inferior Alveolar Nerve, which is the main component of the mandibular division of the Fifth Cranial Nerve (Trigeminal Nerve).  The examiner stated that furthermore, by evidence of positive electronic pulp testing of the mandibular right dentition, there was no reason to suspect any injury to the Inferior Alveolar Nerve.  The examiner stated that in summary, the Veteran's symptoms would best be described as slight and incomplete paralysis of the Trigeminal Nerve; and his disability had no effect on the Veteran's employment or daily function, as it does not cause a marked interference with his employment, nor is there a need for frequent periods of hospitalization that precludes him from engaging in substantial gainful employment.

Based on the above, the Board finds that the Veteran's 5th Cranial Nerve, Trigeminal, most closely approximates the currently assigned noncompensable rating.  The Board notes that the Veteran's disability has been manifested by subjective complaints of numbness.  Additionally, physical examination revealed that testing for positive response to sensation was negative on the right facial area just below the lower and there was negative response to sharp touch with a dental explorer of the mandibular right buccal/labial gingiva, as well as mandibular right lip and chin.  However, the Veteran did have a positive response to pressure reported in these areas.   The Veteran also displayed positive response to sharp touch and pressure on the right side of the tongue and cheek, both intra-and extraorally.  The Veteran also had a positive response to electronic pulp testing on mandibular right dentition.  Furthermore, the February 2015 found the Veteran's disability to be slight and incomplete.  The Board notes that "slight" is defined as "small of its kind or in amount".  See Merriam-Webster's Collegiate Dictionary, 1173 (11th ed. 2007).  As such, the Board finds when considering all the evidence of record, the degree of sensory manifestations and motor loss of the Veteran's 5th Cranial Nerve, Trigeminal, does not meet the criteria for a compensable rating at any time during the appeal period.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected 5th Cranial Nerve, Trigeminal; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities are not warranted.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his 5th Cranial Nerve, Trigeminal, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Therefore, there is no reasonable doubt to be resolved and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected 5th Cranial Nerve, Trigeminal, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his service-connected 5th Cranial Nerve, Trigeminal, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran does not allege, nor does the evidence suggest, that he is unemployable due solely to his service-connected 5th Cranial Nerve, Trigeminal.  Additionally, a May 2015 statement from the Veteran's wife shows that the Veteran is currently employed.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for 5th Cranial Nerve, Trigeminal (previously rated as loss of sensation to the right side of the mandible) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


